United States Court of Appeals
                              For the Eighth Circuit
                          ___________________________

                                  No. 13-3451
                          ___________________________

                                    William Vaughn

                         lllllllllllllllllllll Plaintiff - Appellant

                                             v.

             Internal Revenue Service of the United States of America

                        lllllllllllllllllllll Defendant - Appellee
                                       ____________

                      Appeal from United States District Court
                   for the Eastern District of Missouri - St. Louis
                                   ____________

                              Submitted: March 3, 2014
                                Filed: March 6, 2014
                                    [Unpublished]
                                   ____________

Before BENTON, BOWMAN, and SHEPHERD, Circuit Judges.
                         ____________

PER CURIAM.

       William Vaughn brought this action in the district court,1 asserting, inter alia,
that the Internal Revenue Service had illegally collected taxes on wages he had

      1
       The Honorable E. Richard Webber, United States District Judge for the
Eastern District of Missouri.
earned. He now appeals an adverse post-judgment order. Upon careful review, we
conclude that the district court did not abuse its discretion in denying his motion to
amend the judgment, pursuant to Federal Rule of Civil Procedure 59(e). See United
States v. Metro. St. Louis Sewer Dist., 440 F.3d 930, 933 (8th Cir. 2006) (Rule 59(e)
motions serve limited function of correcting manifest errors of law or fact or to
present newly discovered evidence; denial of Rule 59(e) motion reviewed for abuse
of discretion); see also United States v. Gerads, 999 F.2d 1255, 1256 (8th Cir. 1993)
(per curiam) (wages are within definition of income under Internal Revenue Code and
Sixteenth Amendment, and are subject to taxation). We further conclude that the
district court did not abuse its discretion in denying Vaughn’s post-judgment request
for leave to file an amended complaint. See Horras v. Am. Capital Strategies, 729
F.3d 798, 804 (8th Cir.), cert. denied, No. 13-843, 2014 WL 177056, at *1 (U.S. Feb.
24, 2014) (denial of post-judgment request for leave to amend complaint reviewed for
abuse of discretion; district court may appropriately deny leave to amend where, for
example, amendment would be futile).

      Accordingly, we affirm. See 8th Cir. R. 47B. We also grant the government’s
motion for sanctions,2 and we assess sanctions in the amount of $2,000. See 28
U.S.C. § 1912; Fed. R. App. P. 38; Gerads, 999 F.2d at 1256-57 (granting
government’s motion for $1,500 in sanctions where appellants had advanced on
appeal frivolous “tax-protestor” arguments that had been repeatedly rejected).
                       ______________________________




      2
       We overrule Vaughn’s apparent objection to the clerk’s order that the
sanctions motion be taken with the case.

                                         -2-